 
CHINA CLEAN ENERGY INC.
Jiangyin Industrial Zone, Jiangyin Town
Fuqing City, Fujian Province
People’s Republic of China
 
January 7, 2011
 
Dr. Constantine Konstans
3904 Gettysburg Circle
Plano, Texas 75023


Re: Offer of Board Position


Dear Dr. Konstans:
 
We are pleased to offer you a position as a member of the board of directors of
China Clean Energy Inc. (the “Company”).  
 
Term of Service:  January 7, 2011 through December 31, 2011 or until your
successor is duly elected and qualified, whichever is later (the “Termination
Date”); provided, however, that this letter agreement and the obligations of the
Company hereunder shall automatically terminate and be of no further force and
effect if you resign or are removed prior to the Termination Date.


Fees:  Fees for board and committee service shall be paid in United States
dollars (USD) and in cash, comprised of three parts: (i) an annual retainer for
service as a member of the board of directors; (ii) an annual retainer for
service on the compensation committee and the nominating and corporate
governance committee; and (iii) a meeting attendance fee.  Fees will be wire
transferred to designated accounts.


Annual Retainer for Board Service: As a retainer for board related services to
be performed, you will be entitled to receive $20,000 (twenty thousand dollars)
per year, paid in four (4) equal installments, in advance of and by the first
day of each calendar quarter.


Annual Retainer for Compensation Committee and Nominating and Corporate
Governance Committee Service: As a retainer for service on the compensation
committee and the nominating and corporate governance committee, you will be
entitled to receive an aggregate of $5,000 (five thousand dollars) per year,
paid in four (4) equal installments, in advance of and by the first day of each
calendar quarter.


Meeting Attendance Fee:  For participation in full board meetings and board
committee meetings, will be paid according to the following schedule:


Conference Call meetings - $1,000 (one thousand dollars) per meeting. Reasonable
efforts will be made to combine committee business with board business when the
same agenda is to be acted upon in the same day and it is appropriate to do so
(example: when the sole agenda topic of the board meeting is to approve actions
of the compensation committee at a previous meeting occurring the same day)
 
 
 

--------------------------------------------------------------------------------

 
 
Offer of Board Position, Page 2
January 7, 2011

In-person (“face-to-face”) meetings in the PRC – an aggregate of $5,000 (five
thousand dollars) for a series of meetings (including board and committee
meetings) to occur in five (5) consecutive days (excluding Sunday).  You agree
to attend at least one such series of face-to-face meetings in the PRC, to be
held over a period of up to five (5) consecutive days (excluding Sunday), which
shall be held in March or such other time as the board deems appropriate, for
the purpose of approving prior year business, including financial statements,
and approving appropriate filings with the U.S. Securities and Exchange
Commission (the “SEC”), and which shall include meetings of all functioning
board committees on which you are then serving, and the full board.  In the
exercise of your fiduciary duties, it may be necessary to attend additional
face-to-face meetings in the PRC.


Face-to-face meetings in the U.S. and other PRC meetings – $1,000 per day of
meetings (including board and committee meetings) and $1,000 per day that you
are reasonably required to travel to or from such series of meetings, up to two
travel days per series of meetings.


All meetings will be subject to the reimbursement schedule set forth herein, and
the total aggregate compensation for meeting participation will not be limited,
except as set forth above.


Stock Options: As a director, you will also receive an option to purchase
120,000 shares of the Company’s common stock, which option will vest in
accordance with the following schedule: 1/12 of the shares subject to the option
shall vest on the date of grant, and 1/12 of the shares subject to the option
will vest on the first day of each calendar quarter thereafter beginning on
April 1, 2011, with the option being 100% vested on October 1, 2013, subject to
you continuing to serve as a director of the Company through each such
date.  Such option will be granted pursuant to, and subject to the terms of, the
China Clean Energy Inc. 2011 Long-Term Incentive Plan (the “Plan”).  The price
for such options will be contained in a separate agreement.


Expense Reimbursement:  All reasonable and properly documented expenses related
to meeting participation will be fully reimbursed.  This includes business class
airfare, round trip, from any city in the U.S. to a designated city in the
PRC.  Travel in the U.S. will be in coach or economy class.  Expenses will be
payable reasonably promptly upon presentation to the Company.


Current Events / Continuing Education Reimbursement:  The Company expects you to
stay abreast of current/anticipated changes in rules and regulations which may
affect the Company.  Therefore, the Company encourages you to attend seminars
and continuing education classes in your area of responsibility, and will
reimburse you for expenses reasonably incurred to attend such forums, provided
such expenses are approved in advance by the Chairman of the Company’s board or
the Company’s Chief Financial Officer.  Such expenses will be shared equally
with all other companies on whose board you serve in a relevant capacity.
 
You agree to make every effort to attend appropriate continuing education on a
local basis and avoid travel outside your home city if possible.
 
 
 

--------------------------------------------------------------------------------

 
 
Offer of Board Position, Page 3
January 7, 2011
 
We look forward to you joining the Company’s board of directors.  We anticipate
exciting times ahead filled with many challenges and opportunities.  We are
confident that you will make significant contributions to the Company’s future
success.
 
Very truly yours,
 
 
/s/ Tai-ming Ou


Tai-ming Ou
Chairman of the Board of Directors
China Clean Energy Inc.






Agreed to and accepted by the undersigned
the 7th day of January, 2011

 
/s/ Constantine Konstans                                                      
Constantine Konstans

